Title: To Thomas Jefferson from Benjamin Morgan, 18 July 1820
From: Morgan, Benjamin
To: Jefferson, Thomas


 Dear Sir
Philada
July 18th 1820
Since writing you under date of the 12th Instant I have seen two Gentlemen just arrived from NO who Assure me that the Christian name of the Mr Bostwick who failed there a few years ago was John and they further state that his failure was a disreputable one having left the country without dividing anything among his Creditors—I am with much respect & esteem Your most O S—Benja Morgan